           Case 2:19-cv-02019-RAJ-BAT Document 21 Filed 05/26/20 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   C.M.E. O/B/O W.P.B.,

 9                             Plaintiff,                CASE NO. 2:19-cv-02019-RAJ-BAT

10           v.                                          ORDER GRANTING MOTION TO
                                                         AMEND
11   SHORELINE SCHOOL DISTRICT,

12                             Defendant.

13          On May 13, 2020, Plaintiff filed a motion to amend and attached a proposed Amended
14   Complaint. Dkt. 17; 17-1. Defendant filed no objection to the motion to amend. Accordingly, it
15   is ORDERED that the Clerk of Court is directed to docket Plaintiff’s proposed Amended
16   Complaint.
17          DATED this 26th day of May, 2020.
18

19                                                      A
                                                        BRIAN A. TSUCHIDA
20                                                      Chief United States Magistrate Judge

21

22

23



     ORDER GRANTING MOTION TO AMEND -
     1
